DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 01/27/2021, claims 1, 7 and 10-12 have been amended. Currently, claims 1-12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190163320 A1).

b. waiting for a first time interval;  (Para 49, 52.  Figs 1A-1B show time interval between first and second electrode signals).
c. determining whether a first button signal or a second button signal is generated;  (Para 96)
d. when it is determined that the first button signal and the second button signal are not generated, waiting for a seventh time interval;  (Fig. 10, second electrode signal no button press. Para 96.  Fig. 1B shows alternating transmission of the first and second electrode signals)
e. reading a pressure value signal; f. determining whether the pressure value signal is greater than a threshold value; g. when the pressure value signal is greater than the threshold value, generating a first data segment transmission signal and a second data segment transmission signal and transmitting the first data segment transmission signal, wherein the pressure value signal is divided into 0; (Para 95, Fig. 10 shows first electrode signal with threshold greater or equal, shows 2 signals generated.  Para 51. Para 95 shows 2 sigals f0-f1 which contains pressure value signals)
h. waiting for a third time interval; i. generating and transmitting a second beacon signal; (Fig. 10: First part of F0 as the first data a first data segment transmission signal and second part as the second beacon signal.)


Regarding claim 2, Park already teaches the method as claimed in claim 1, 	and Park further teaches wherein the first data segment transmission signal and the second data segment transmission signal are in different frequency bands. (Para 95, Fig. 10 shows first electrode signal with threshold greater or equal, shows 2 signals generated with two different frequencies)

Regarding claim 3, Park already teaches the method as claimed in claim 1 	and Park further teaches further comprising the step of 1 when the pressure value signal is not greater than the threshold value, waiting for a sixth time interval and re-executing the step a. (Fig. 1B shows alternating transmission of the first and second electrode signals which means that it would go back to step a which is transmission of the f0 when press value is less than threshold)

Regarding claim 4, Park already teaches the method as claimed in claim 1 	and Park further teaches further comprising the steps of:  when the first button signal is not generated while the second button signal is generated, generating the second button transmission signal at a second frequency and transmitting the second 

Regarding claim 5, Park already teaches the method as claimed in claim 1 
And Park further teaches further comprising the steps of:  when the first button signal and the second button signal are both generated, generating a composite signal containing the first button transmission signal at a first frequency and the second button transmission signal at a second frequency;  waiting for a second time interval; and executing the step e.  (Fig. 10 shows when first and second button are both pressed, with fb+fc being the composite signal And then it would go to e as shown in Fig. 1B)

Regarding claim 6, Park already teaches the method as claimed in claim 1 	and Park further teaches further comprising the steps of:  when the first button signal is generated while the second button signal is not generated, generating the first button transmission signal at a first frequency and transmitting the first button transmission signal; waiting for a second time interval; and executing step e.  (Para 95-96. Fig. 1B shows alternating transmission of the first and second electrode signals. Fig. 10 shows frequency when first button is pressed. And then it would go to e as shown in Fig. 1B)



Regarding claims 8-9, refer to claims 2-3 respectively.

Regarding claim 10, Park already teaches the active stylus as claimed in claim 7, 	wherein when the processing unit does not receive the first button signal while receiving the second button signal, the processing unit generates the second button transmission signal at a second frequency and transmits the second button transmission signal via the wireless signal transmitting unit, waits for the second time interval, reads the pressure value signal, and determines whether the pressure value signal is greater than a threshold value;  (Para 95-96. Fig. 1B shows alternating transmission of the first and second electrode signals. Fig. 10B shows frequency when second button is pressed. And then it would go to e as shown in Fig. 1B)
when the processing unit determines the pressure value signal to be greater than the threshold value, the processing unit generates a first data segment transmission signal and a second data segment transmission signal, and transmits the first data segment transmission signal via the wireless signal transmitting unit;  after the processing unit transmits the first data segment transmission signal, (Para 95, Fig. 10 shows first electrode signal with threshold greater or equal, shows 2 signals generated)
the processing unit waits for a third time interval and generates a second beacon signal, and transmits the second beacon signal via the wireless signal transmitting unit; 
and after the processing unit transmits the second data segment transmission signal, the processing unit waits for a fourth time interval and generates the second data segment transmission signal, and then waits for a fifth time interval and re-generate the first beacon signal.  (Fig. 10 shows transmission of f1 signal.  Fig. 1B shows alternating transmission of the first and second electrode signals which means that it would go back to step a which is transmission of the f0 when press value is less than threshold)

Regarding claim 11, Park already teaches the active stylus as claimed in claim 7, 
And Park further teaches wherein when the processing unit receives the first button signal and the second button signal, the processing unit generates a composite signal containing a first button transmission signal generated at a first frequency and a second button transmission signal generated at a second frequency; (Fig. 10 shows when first and second button are both pressed, with fb+fc being the composite signal And then it would go to e as shown in Fig. 1B)
 after the processing unit transmits the composite signal, the processing unit waits for a second time interval, reads the pressure value signal, and  determines whether the pressure value signal is greater than the threshold value;  (Para 95-96. Fig. 1B shows alternating transmission of the first and second electrode signals. Fig. 10B shows frequency fa when first and second button are pressed. And then it would go to e as shown in Fig. 1B)

and  after the processing unit transmits the first data segment transmission signal, the processing unit waits for the third time interval and generates the second beacon signal, and then transmits the second beacon signal via the wireless signal transmitting unit; (Fig. 10: First part of F0 as the first data a first data segment transmission signal and second part as the second beacon signal.)
and after the processing unit transmits the second beacon signal, the processing unit waits for a fourth time interval and transmits the second data segment transmission signal, and then waits for a fifth time interval and regenerate the first beacon signal.  (Fig. 10 shows transmission of f1 signal.  Fig. 1B shows alternating transmission of the first and second electrode signals which means that it would go back to step a which is transmission of the f0 when press value is less than threshold)

Regarding claim 12, Park already teaches the active stylus as claimed in claim 7, 	and Park further teaches wherein when the processing unit receives the first button signal but not the second button signal, the processing unit generates the first button transmission signal at the first frequency and transmits the first button 
waits for the second time interval, reads the pressure value signal, and determines whether the pressure value signal is greater than a threshold value;  when the processing unit determines the pressure value signal to be greater than the threshold value, the processing unit generates a first data segment transmission signal and a second data segment transmission signal, and  transmits the first data segment transmission signal via the wireless signal transmitting unit;  (Para 95, Fig. 10 shows first electrode signal with threshold greater or equal, shows 2 signals generated)
after the processing unit transmits the first data segment transmission signal, the processing unit waits for a third time interval and generates a second beacon signal, and transmits the second beacon signal via the wireless signal transmitting unit; (Fig. 10: First part of F0 as the first data a first data segment transmission signal and second part as the second beacon signal.)
and  after the processing unit transmits the second data segment transmission signal, the processing unit waits for a fourth time interval and generates the second data segment transmission signal, and then waits for a fifth time interval and regenerate the first beacon signal. (Fig. 10 shows transmission of f1 signal.  Fig. 1B shows alternating transmission of the first and second electrode signals which means that it would go back to step a which is transmission of the f0 when press value is less than threshold)

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
On pages 9-11, applicant alleged that “Claim 1 is amended and includes the technical feature that "the pressure value signal is divided into the first data segment transmission signal and the second data segment transmission signal", which is described at least at page 12, lines 1-9 of the specification as filed. Therefore, the amendment does not exceed the scope of the original application. 
Page 12, lines 1-9 of the specification of the application as filed, discloses that, "The wireless signal generating method of the active stylus divides the pressure value signal into two data segment transmission signals and transmits them in two consecutive transmission periods. In this way, the pressure value signal is divided into two parts for transmission. After the receiving end receives the first data segment transmission signal and the second data segment transmission signal, the first data segment transmission signal and the second data segment transmission signal are combined into the pressure value signal, thereby obtaining a high-resolution pressure value signal and enabling more applications." 
Namely, the first data segment transmission signal and the second data segment transmission signal are combined into one signal, the pressure value signal, to obtain a hi2h- resolution pressure value signal. 
Further, the first data segment transmission signal is generated during a fixed frequency range, and the fixed frequency range needs to be divided into a plurality of segments for corresponding to each value of the first data segment. Therefore, the 
For example, the pressure value signal is a 12-bit data. The first data segment can be generated by using the first 8 bits of the pressure value signal, and the second data segment can be generated by using the last 4 bits of the pressure value signal. 
The first data segment transmission signal is generated at a specific frequency according to the value of the first data segment, and the second data segment transmission signal is generated at another specific frequency according to the value of the second data segment. That is, each value of the first data segment corresponds to a specific frequency, and each value of the second data segment also corresponds to a specific frequency. When the receiving end receives the first data segment transmission signal or the second data segment transmission signal, the receiving end calculates the value of the first data segment or the second data fragment by looking up a table according to the frequency of the received signal. 
For example, suppose the value of the first data segment is 00000001. The first data segment transmission signal is generated at the frequency of 15652 Hz. When the value of the first data segment is 00000010, the first data segment transmission signal is generated at the frequency of 15679 Hz. In addition, when the value of the second data segment is 0001, the second data segment transmission signal is generated at the frequency of 28301 Hz. When the value of the second data segment is 0010, the second data segment transmission signal is generated at the frequency of 28571 Hz. 

"the pressure value signal is divided into the first data segment transmission signal and the second data segment transmission signal." 
Park discloses a "touch sensing device for determining information related to pen, control method therefore, and pen". 
With reference to paragraphs [0095]-[0096] of Park, it discloses that "Thus, when the pen pressure is less than a threshold value 1002, the pen may transmit a first electrode signal 1001 at a frequency off0. When the pen pressure is greater than or equal to the threshold value 1002, the pen may transmit the first electrode signal 1001 at a frequency in a range over f0 and less than or equal to fl. The pen may change the frequency of the first electrode signal 1001, and the relationship between contact pressure and the frequency of the first electrode signal 1001 may be shared in advance between the pen and the touch sensing device. Thus, the touch sensing device may determine the contact pressure by recognizing the frequency of the first electrode signal 1001. 
Meanwhile, a second electrode signal 1003 may be used to determine whether a first button or a second button included in the pen is pressed. For example, when any button is not pressed in a button state 1004, the pen may transmit the second electrode signal 1003 having a frequency of fa. When it is determined that a first button is pressed in the button state 1004, the pen may transmit the second electrode signal 1003 having a frequency of fb. When it is determined that a second button is pressed in the button 
Park discloses that the touch sensing device may determine the contact pressure 12y_ recognizing the frequency of the first electrode signal 1001, and that the touch sensing device may determine the button state 1004 included in the pen by recognizing the frequency of the second electrode signal. 
Accordingly, the first electrode signal and the second electrode signal are two separate signals, which are independent from each other.”
Examiner finds the argument not persuasive. In this case, as shown in in the pressures values are presented by the frequencies, and there are 2 frequency signals in f0-f1 which are the pressure values which are the first data segment transmission signal and the second data segment transmission signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626